Exhibit 10.2
CAMPUS CREST COMMUNITIES, INC.
AMENDED AND RESTATED
EQUITY INCENTIVE COMPENSATION PLAN
ARTICLE 1
PURPOSE
     1.1. GENERAL. The purpose of the Campus Crest Communities, Inc. Amended and
Restated Equity Incentive Compensation Plan (the “Plan”) is to promote the
success, and enhance the value, of Campus Crest Communities, Inc., a Maryland
corporation (the “Company”), and its subsidiaries, by linking the personal
interests of their employees, officers and directors to those of Company
stockholders and by providing such persons with an incentive for outstanding
performance. The Plan is further intended to provide flexibility to the Company
by increasing its ability to motivate, attract, and retain the services of
employees, officers and directors upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely dependent.
Accordingly, the Plan permits the grant of incentive awards from time to time to
selected employees.
ARTICLE 2
EFFECTIVE DATE
     2.1. EFFECTIVE DATE. The Plan shall be effective as of the date upon which
it shall be approved by the stockholders of the Company (the “Effective Date”).
The Plan shall be submitted to the stockholders of the Company for approval
within 6 months of the approval thereof by the Board.
ARTICLE 3
DEFINITIONS
     3.1. DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:
     (a) “Award” means any grant or award of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Dividend Equivalents, or Other Stock-Based Award, or any other right or interest
relating to Stock or cash, granted to a Participant under the Plan.
     (b) “Award Agreement” means an agreement, contract, other instrument or
document or other evidence approved by the Board evidencing an Award. An Award
Agreement may be in an electronic medium, may be solely evidenced by a notation
on the Company’s books and records, and need not be signed by a representative
of the Company or a Participant. An Award Agreement may be in the form of
individual award agreements or certificates or a document describing the terms
and provisions of an Award or series of Awards under the Plan.
     (c) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     (d) “Change in Control” with respect to any Award has the meaning assigned
to the term in the change in control agreement, if any, between the Participant
and the Company, provided, however that if there is no such change in control
agreement, it shall mean any of the following events:
          (i) the acquisition at any time by a “person” or “group” (as such
terms are used in Sections 13(d) and 14(d)(2) of the 1934 Act (as defined
herein)) who or which are the beneficial owners (as defined in Rule 13(d)-3
under the 1934 Act), directly or indirectly, of securities representing more
than thirty-five percent (35%) of the combined voting power in the election of
directors of the then outstanding securities of the Company or any successor of
the Company, unless the acquisition of securities resulting in such ownership by
such person or group had been approved by the Board of Directors of the Company;
          (ii) within any twelve-month period (beginning on or after the
Effective Date) the date a majority of members of the Company’s Board of
Directors is replaced by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors before the date
of the appointment or election; or
          (iii) within any twelve-month period (beginning on or after the
Effective Date) the acquisition by any one person, or more than one person
acting as a group, of the assets of the Company that have a total gross fair
market value of eighty-five percent (85%) or more of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions; provided that such person or persons is not an entity controlled
by the Company or the stockholders of the Company.
     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (f) “Committee” means the committee of the Board described in Article 4.
     (g) “Company” means Campus Crest Communities, Inc., a Maryland corporation,
or any successor corporation.
     (h) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3) or the regulations thereunder.
     (i) “Disability” means a physical or mental condition which is expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months and which renders the Participant incapable of
performing the work for which he is employed or similar work, as evidenced by
eligibility for and actual receipt of benefits payable under a group Equity
disability plan or policy maintained by the Company or any of its Subsidiaries
that is by its terms applicable to the Participant.
     (j) “Dividend Equivalent” means a right granted to a Participant under
Article 11.
     (k) “Effective Date” has the meaning assigned such term in Section 2.1.
     (l) “Full Value Award” means an Award other than in the form of an Option
which is settled by the issuance of stock.

2



--------------------------------------------------------------------------------



 



     (m) “Fair Market Value” means, as of any given date, the closing price at
which the shares of common stock were traded (or if no transactions were
reported on such date on the next preceding date on which transactions were
reported) on the New York Stock Exchange on such date, or, if different, the
principal exchange on which such stock is traded.
     (n) “Grant Date” means the date specified by the Committee on which a grant
of an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.
     (o) “Non-Employee Director” means a director of the Company who is not an
employee of the Company or an affiliate.
     (p) “Non-Qualified Stock Option” means an Option that is not intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto for an incentive stock option.
     (q) “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option under the Plan shall be a Non-Qualified Stock Option or an Incentive
Stock Option.
     (r) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, which relates to or is valued by reference to Stock or other Awards
relating to Stock.
     (s) “Parent” means a corporation which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Company.
     (t) “Participant” means a person who, as an employee, officer or director
of the Company or any Subsidiary, has been granted an Award under the Plan.
     (u) “Performance Criteria” means accepted objective financial criteria in
the Company’s businesses.
     (v) “Performance Objectives” means the performance goals or objectives, if
any, established pursuant to this Plan for Participants who have been granted
Awards under the Plan. Performance Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or the Subsidiary, division, region, department or
function within the Company or Subsidiary in which the Participant is employed.
Performance Objectives may be specified in absolute terms, in percentages, or in
terms of growth from period to period or growth rates over time, as well as
measured relative to an established or specially-created index of Company
competitors or peers. Any competitor or peer in a specially-created index ceases
to exist during a Plan Year shall be disregarded for the entire Plan Year.
Performance Objectives need not be based upon an increase or positive result
under a business criterion and could include, for example, the maintenance of
the status quo or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion). Performance Objectives may be based
on any Performance Criteria, provided that any Performance Criteria applicable
to a Qualified Performance-Based Award shall be limited to specified levels of
or increases in the (1) earnings (including, but not limited to, earnings per
share or other corporate measures); (2) profit (including, but not limited to,
net profit, gross profit, operating profit, economic profit, profit margins or
other profit measures); (3) net income; (4) revenue; (5) stock price or
performance; (6) stockholder return; (7) return measures (including, but not
limited to, return on

3



--------------------------------------------------------------------------------



 



assets, capital, equity or revenue); (8) funds from operations (“FFO”);
(9) EBITDA (including, but not limited to, cash flow measures); (10) market
share; (11) expenses (including, but not limited to, expense management, expense
efficiency ratios or other expense measures); (12) business expansions or
consolidation (including but not limited to, acquisitions and divestitures);
(13) internal rate of return; and (14) planning accuracy (as measured by
comparing planned results to actual results). Except in the case of a Qualified
Performance-Based Award (unless and to the extent permitted under Code
Section 162(m)), if the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
unrelated to the performance of the Participant render the Performance
Objectives unsuitable (including, but not limited to, asset write-downs or
impairment charges, litigation or claim judgments or settlements, changes in tax
laws, accounting principles or other laws or provisions affecting reported
results, extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, foreign exchange gains and losses, or any
other identifiable event of a nonrecurring or extraordinary nature), the
Committee may modify such Performance Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable.
     (w) “Performance Share” means a bookkeeping entry that records the
equivalent of one share of Stock awarded pursuant to Article 9.
     (x) “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.00 awarded pursuant to Article 9.
     (y) “Plan” means the Campus Crest Communities, Inc. Amended and Restated
Equity Incentive Compensation Plan, as amended from time to time.
     (z) “Qualified Performance-Based Award” means an Award or portion of an
Award that is intended to qualify for the Section 162(m) Exemption. The
Committee shall designate any Qualified Performance-Based Award as such at the
time of grant.
     (aa) “Restricted Stock” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.
     (bb) “Restricted Stock Unit” or “RSU” means a bookkeeping entry that
records a unit equivalent to one share of Stock awarded pursuant to Article 12.
     (cc) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.
     (dd) “Specified Employee” means a specified employee as defined in Code
Section 409A or applicable proposed or final regulations thereunder.
     (ee) “Stock” means the $0.01 par value Common Stock of the Company, and
such other securities of the Company as may be substituted for Stock pursuant to
Article 16.
     (ff) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a share

4



--------------------------------------------------------------------------------



 



of Stock as of the date of exercise of the SAR over the grant price of the SAR,
all as determined pursuant to Article 8.
     (gg) “Subsidiary” means a corporation or other entity in which the Company
has a direct or indirect ownership or other equity interest.
     (hh) “1933 Act” means the Securities Act of 1933, as amended from time to
time.
     (ii) “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.
ARTICLE 4
ADMINISTRATION
     4.1. COMMITTEE. The Plan shall be administered by the Compensation
Committee of the Board or, at the discretion of the Board from time to time, by
the Board. The Committee shall consist of three or more members of the Board. It
is intended that the directors appointed to serve on the Committee shall be
“non-employee directors” (within the meaning of Rule 16b-3 promulgated under the
1934 Act) and “outside directors” (within the meaning of Code Section 162(m) and
the regulations thereunder) to the extent that Rule 16b-3 and, if necessary for
relief from the limitation under Code Section 162(m) and such relief is sought
by the Company, Code Section 162(m), respectively, are applicable. However, the
mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements shall not invalidate any Award made by the Committee
which Award is otherwise validly made under the Plan. The members of the
Committee shall be appointed by, and may be changed at any time and from time to
time in the discretion of, the Board. During any time that the Board is acting
as administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this Section
4.1) shall include the Board.
     4.2. ACTION BY THE COMMITTEE. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Parent or Subsidiary, the Company’s independent certified public accountants.
     4.3. AUTHORITY OF COMMITTEE. The Committee has the exclusive power,
authority and discretion to:
     (a) Designate Participants;
     (b) Determine the type or types of Awards to be granted to each
Participant;
     (c) Determine the number of Awards to be granted and the number of shares
of Stock to which an Award will relate;
     (d) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on

5



--------------------------------------------------------------------------------



 



the exercisability of an Award, and accelerations or waivers thereof, based in
each case on such considerations as the Committee in its sole discretion
determines;
     (e) Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
     (f) Prescribe the form of each Award Agreement, which need not be identical
for each Participant and which may be in the form of a document evidencing
multiple Awards to one or more Participants;
     (g) Decide all other matters that must be determined in connection with an
Award;
     (h) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
     (i) Make all other decisions and determinations that may be required or
authorized under the Plan or as the Committee deems necessary or advisable to
administer the Plan;
     (j) Amend the Plan or any Award Agreement as provided herein; and
     (k) Adopt such modification, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or a Subsidiary may operate, in order to assure the viability
of the benefits of Awards granted to Participants located in such other
jurisdictions and to meet the objectives of the Plan.
          Notwithstanding the foregoing, grants of Awards to Non-Employee
Directors hereunder shall be made only in accordance with the terms, conditions
and parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.
          Notwithstanding the above, the Board or the Committee may, by
resolution, authorize an officer of the Company to (i) designate officers,
employees or directors of the Company or any of its Subsidiaries to be
recipients of Awards under the Plan, and (ii) determine the number of such
Awards to be received by any such Participants; provided however, that such
delegation of duties and responsibilities to an officer of the Company may not
be made with respect to the grant of Awards to eligible Participants (a) who are
subject to Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of the
Grant Date are reasonably anticipated to become Covered Employees during the
term of the Award. The acts of such delegates shall be treated hereunder as acts
of the Board and such delegates shall report regularly to the Board and the
Committee regarding the delegated duties and responsibilities and any Awards so
granted.
     4.4. DECISIONS BINDING. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
     4.5. AWARD AGREEMENTS. Each Award shall be evidenced by an Award Agreement.
Each Award Agreement shall include such provisions, not inconsistent with the
Plan, as may be

6



--------------------------------------------------------------------------------



 



specified by the Committee. Award Agreements may be maintained and executed in
electronic format.
ARTICLE 5
SHARES SUBJECT TO THE PLAN
     5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.3
and 16.1, the aggregate number of shares of Stock reserved and available for
Awards or which may be used to provide a basis of measurement for or to
determine the value of an Award (such as with a Stock Appreciation Right or
Performance Unit Award) shall be 2,500,000 shares.
     5.2. REDUCTION RATIO. For purposes of Section 5.1, each share of Stock
issued or transferred pursuant to an Award other than an Option or Stock
Appreciation Right shall reduce the number of shares of Stock available for
issuance under the Plan by two (2) shares. Awards that can be settled only in
cash shall not reduce the number of shares of Stock available for issuance under
the Plan.
     5.3. SHARE COUNTING.
          (a) From and after the Effective Date, the following shall not reduce
the number of authorized shares of Stock available for issuance under this Plan:
          (1) Common Stock reserved for issuance upon exercise or settlement, as
applicable, of Awards granted under the Plan to the extent the Awards expire or
are canceled or surrendered;
          (2) Restricted Stock granted under the Plan, to the extent such
Restricted Stock is forfeited under Section 15.9 or is otherwise surrendered to
the Company before the restricted period expires; and
          (3) Awards, to the extent the payment is actually made in cash.
          (b) From and after the Effective Date, the following shares of Stock
shall not become available for issuance under the Plan:
          (1) Shares tendered by Participants as full or partial payment to the
Company upon exercise of an Option granted under this Plan;
          (2) Shares reserved for issuance upon grant of SARs or RSUs, to the
extent the number of reserved shares exceeds the number of shares actually
issued upon exercise of the SARs or RSUs; and
          (3) Shares withheld by, or otherwise remitted to, the Company to
satisfy a Participant’s tax withholding obligations upon the lapse of
restrictions on Restricted Stock or RSUs or the exercise of Options or SARs
granted under the Plan or upon any other payment or issuance of shares under the
Plan.
          (c) Substitute Awards granted pursuant to Section 15.10 of the Plan
shall not count against the shares of Stock otherwise available for issuance
under the Plan under Section 5.1.

7



--------------------------------------------------------------------------------



 



          (d) A Stock Appreciation Right issued under an Award shall be counted
as the equivalent of an Option for purposes of counting against the shares of
Stock available for issuance under the Plan pursuant to Section 5.1.
     5.4. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
     5.5. MINIMUM VESTING REQUIREMENTS. Full-Value Awards granted under the Plan
to an employee shall either (i) be subject to a minimum vesting period of three
years (which may include graduated vesting within such three-year period), or
one year if the vesting is based on Performance Objectives, or (ii) be granted
solely in lieu of cash compensation.
ARTICLE 6
ELIGIBILITY
     6.1. GENERAL. Awards may be granted only to individuals who are employees,
officers or directors of the Company or employees or officers of a Parent or
Subsidiary.
ARTICLE 7
STOCK OPTIONS
     7.1. GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
     (a) EXERCISE PRICE. An Option’s exercise price shall be determined by the
Committee, provided that the exercise price for any Option (other than an Option
issued as a substitute Award pursuant to Section 15.10) shall not be less than
the Fair Market Value as of the Grant Date. The Option’s exercise price shall
not be reduced, directly or indirectly, without the prior approval by the
Company’s stockholders.
     (b) TIME AND CONDITIONS OF EXERCISE. The Award Agreement shall specify the
time or times at which an Option may be exercised in whole or in part. The Award
Agreement shall specify the performance or other conditions, if any, that must
be satisfied before all or part of an Option may be exercised. The Committee may
waive any exercise provisions at any time in whole or in part based upon factors
as the Committee may determine in its sole discretion so that the Option becomes
exercisable at an earlier date.
     (c) LAPSE OF OPTION. The Option shall lapse ten years after it is granted,
unless an earlier option expiration date is set forth in the Award Agreement,
and unless an earlier lapse occurs under Section 15.9. The original term of an
Option may not be extended without the prior approval of the Company’s
stockholders.
     (d) PAYMENT. The Award Agreement shall specify the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements) and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants.
     (e) EVIDENCE OF GRANT. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
provisions, not inconsistent with the Plan, as may be specified by the
Committee.



8



--------------------------------------------------------------------------------



 



ARTICLE 8
STOCK APPRECIATION RIGHTS
     8.1. GRANT OF SARs. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
     (a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:
     (1) The Fair Market Value of one share of Stock on the date of exercise;
over
     (2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one share of
Stock on the Grant Date.
     (b) OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced
by an Award Agreement. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Agreement.
     (c) FREESTANDING STOCK APPRECIATION RIGHTS. A Stock Appreciation Right
which is not granted in tandem with an Option or a similar right granted under
any other plan of the Company shall be subject to the following:
     (1) Each grant shall specify in respect of each freestanding Stock
Appreciation Right the grant price of the SAR;
     (2) Successive grants may be made to the same Participant regardless of
whether any freestanding Stock Appreciation Rights previously granted to such
Participant remain unexercised; and
     (3) Each grant shall specify the period or periods of continuous employment
of the Participant by the Company or any Subsidiary that are necessary before
the freestanding Stock Appreciation Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise of such rights
in the event of acceleration under Article 15.
     (d) Payment in Cash or Shares. Any grant may specify that the amount
payable upon the exercise of a Stock Appreciation Right may be paid by the
Company in cash, shares of Stock or any combination thereof and may (i) either
grant to the Participant or reserve to the Committee the right to elect among
those alternatives or (ii) preclude the right of the Participant to receive and
the Company to issue shares of Stock or other equity securities in lieu of cash.
     (e) Exercise Period. Any grant may specify (i) a waiting period or periods
before Stock Appreciation Rights shall become exercisable and (ii) permissible
dates or periods on or during which Stock Appreciation Rights shall be
exercisable. No Stock Appreciation Right granted under this Plan may be
exercised more than ten years from the Grant Date. The original term of an SAR
may not be extended without the prior approval of the Company’s stockholders.



9



--------------------------------------------------------------------------------



 



     (f) Change in Control. Any grant may specify that a Stock Appreciation
Right may be exercised only in the event of a change in control or other similar
transaction or event. For this purpose, a “change in control” shall satisfy the
definition of “change in the ownership or effective control of a corporation, or
a change in the substantial ownership of the assets of a corporation” set forth
in Treasury Regulation Section 1.409A-3(i)(5).
ARTICLE 9
PERFORMANCE SHARES OR PERFORMANCE UNITS
     9.1. GRANT OF PERFORMANCE SHARES OR PERFORMANCE UNITS. The Committee is
authorized to grant Performance Shares or Performance Units to Participants on
such terms and conditions as may be selected by the Committee. The grant of a
Performance Share to a Participant will entitle the Participant to receive at a
specified later time a specified number of shares, or the equivalent cash value
if the Committee so provides, if the Performance Objectives established by the
Committee are achieved and the other terms and conditions thereof are satisfied.
The grant of a Performance Unit to a Participant will entitle the Participant to
receive at a specified later time a specified dollar value in cash or other
property (including shares) as determined by the Committee, if the Performance
Objectives in the Award are achieved and the other terms and conditions thereof
are satisfied. The Committee shall have the complete discretion to determine the
number of Performance Shares or Performance Units granted to each Participant,
subject to any limitations contained in Article 5. All Awards of Performance
Shares or Performance Units shall be evidenced by an Award Agreement. The Award
Agreement shall specify the number of Performance Shares or Performance Units to
which it pertains; provided that such number may be adjusted to reflect changes
in compensation or other factors. Further, the Award Agreement shall state that
the Performance Shares or Performance Units are subject to all of the terms and
conditions of this Plan and such other terms and provisions as the Committee may
determine consistent with this Plan. An Award of Performance Shares or
Performance Units may or may not be designated as a Qualified Performance-Based
Award, as determined by the Committee.
     9.2. RIGHT TO PAYMENT. A grant of Performance Shares or Performance Units
gives the Participant rights, valued as determined by the Committee, and payable
to, or exercisable by, the Participant to whom the Performance Shares or
Performance Units are granted, in whole or in part, as the Committee shall
establish at grant or thereafter. The Committee shall set Performance Objectives
and other terms or conditions to payment of the Performance Shares or
Performance Units in its discretion which, depending on the extent to which they
are met, will determine the number and value of Performance Shares or
Performance Units that will be paid to the Participant.
     9.3. PERFORMANCE PERIOD. The performance period with respect to each
Performance Share or Performance Unit shall commence on the date specified in
the Award Agreement and may be subject to earlier termination in the event of an
acceleration under Article 15.
     9.4. THRESHOLD PERFORMANCE OBJECTIVES. Each grant may specify in respect of
the specified Performance Objectives a minimum acceptable level of achievement
below which no payment will be made and may set forth a formula for determining
the amount of any payment to be made if performance is at or above such minimum
acceptable level but falls short of the maximum achievement of the specified
Performance Objectives.
     9.5. PAYMENT OF PERFORMANCE SHARES AND PERFORMANCE UNITS. Awards of
Performance Shares or Performance Units may be payable in cash, Stock, or
Restricted Stock in the discretion of the Committee, and have such other terms
and conditions as determined by the Committee and reflected in the Award
Agreement. For purposes of determining the number of

10



--------------------------------------------------------------------------------



 



shares of Stock to be used in payment of a Performance Unit denominated in cash
but payable in whole or in part in Stock or Restricted Stock, the number of
shares to be so paid will be determined by dividing the cash value of the Award
to be so paid by the Fair Market Value of a share of Stock on the date of
determination by the Committee of the amount of the payment under the Award.
     9.6. DIVIDEND EQUIVALENTS. Any grant of Performance Shares may provide for
the payment to the Participant of Dividend Equivalents thereon in cash or
additional shares of Stock on a current or contingent basis.
ARTICLE 10
AWARDS OF RESTRICTED STOCK
     10.1. GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards
of Restricted Stock to Participants in such amounts and subject to such terms
and conditions as may be selected by the Committee. All Awards of Restricted
Stock shall be evidenced by an Award Agreement setting forth the terms,
conditions and restrictions applicable to the Award. Each grant of Restricted
Stock shall constitute an immediate transfer of the ownership of Stock to the
Participant in consideration of the performance of services, subject to the
substantial risk of forfeiture and restrictions on transfer hereinafter referred
to.
     10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions or transferability as the Committee may impose. Such restrictions
may include, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock, and provisions
subjecting the Restricted Stock to a continuing risk of forfeiture in the hands
of any transferee. These restrictions may lapse separately or in combination at
such times, under such circumstances, in such installments, upon the
satisfaction of Performance Objectives or otherwise, as the Committee determines
at the time of the grant of the Award or thereafter.
     10.3. CONSIDERATION. Each grant may be made without additional
consideration from the Participant or in consideration of a payment by the
Participant that is less than the Fair Market Value on the Grant Date.
     10.4. SUBSTANTIAL RISK OF FORFEITURE. Each grant shall provide that the
Restricted Stock covered thereby shall be subject to a “substantial risk of
forfeiture” within the meaning of Code Section 83 for a period to be determined
by the Committee on the Grant Date. Such grant or sale may be subject to the
earlier termination of such risk of forfeiture in the event of an acceleration
under Article 15. The period during which Restricted Stock is subject to a
“substantial risk of forfeiture” shall not be less than one (1) year.
     10.5. DIVIDENDS, VOTING AND OTHER OWNERSHIP RIGHTS. Unless otherwise
provided in an Award Agreement or any special Plan document governing an Award,
an Award of Restricted Stock shall entitle the Participant to all of the rights
of a stockholder with respect to Restricted Stock (including voting and other
ownership rights) throughout the restricted period. Participants may also be
entitled to dividends if permissible under the Company’s credit agreements.
     10.6. PERFORMANCE-BASED RESTRICTED STOCK. Any Award or the vesting thereof
of Restricted Stock may be predicated on or further conditioned upon the
attainment of Performance Objectives established by the Committee and may or may
not be designated as a Qualified Performance-Based Award, as determined by the
Committee.

11



--------------------------------------------------------------------------------



 



     10.7. REINVESTING. Any grant may require that any or all dividends (if
permitted under the Company’s credit agreements) or other distributions paid on
the Restricted Stock during the period of such restrictions be automatically
sequestered and reinvested in additional shares of Stock, which may be subject
to the same restrictions as the underlying Award or such other restrictions as
the Committee may determine.
     10.8. ISSUANCE OF RESTRICTED STOCK. Restricted Stock issued under the Plan
following vesting shall be evidenced in a manner authorized by the Maryland
General Corporation Law and may be evidenced in any such manner as the Committee
shall determine. If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock or otherwise must be subject to reasonable precautions intended
to prevent unauthorized transfer.
ARTICLE 11
DIVIDEND EQUIVALENTS
     11.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants with respect to Full Value Awards granted
hereunder, subject to such terms and conditions as may be selected by the
Committee (if permitted under the Company’s credit agreements). Dividend
Equivalents shall entitle the Participant to receive payments equal to dividends
with respect to all or a portion of the number of shares of Stock subject to a
Full Value Award, as determined by the Committee. The Committee may provide that
Dividend Equivalents be paid or distributed when accrued or be deemed to have
been reinvested in additional shares of Stock, or otherwise reinvested. An Award
of Dividend Equivalents may or may not be designated as a Qualified
Performance-Based Award, as determined by the Committee.
ARTICLE 12
RESTRICTED STOCK UNITS
     12.1. GRANT OF RSUs. The Committee is authorized to grant RSUs to
Participants who are Non-Employee Directors on the following terms and
conditions:
     (a) VESTING. Grants of RSUs shall be fully vested and shall be settled on
the earlier of (i) a Change in Control or (ii) the six month anniversary of the
date on which the Participant ceases to serve on the Board of Directors.
     (b) FORM OF PAYMENT. RSUs shall be paid in Stock or cash as specified in
the Award Agreement. The Award Agreement may provide for an election by the
Participant as to the form of payment.
     (c) DIVIDEND EQUIVALENTS. Additional RSUs shall be credited to the
Participant’s account as of each date (a “Dividend Date”) on which cash
dividends or special dividends and distributions are paid with respect to Stock,
provided that the record date for such dividend or distribution is prior to the
date the Participant’s RSUs become fully vested pursuant to Section 12.1(a)
above. The number of additional RSUs to be credited to the Participant’s account
as of any Dividend Date shall be equal to the quotient obtained by dividing
(i) the product of (A) the number of RSUs credited to such account on the record
date for such dividend or distribution and (B) the per share dividend or
distribution value payable on such Dividend Date, by (ii) the Fair Market Value
of a share of Stock on such Dividend Date.



12



--------------------------------------------------------------------------------



 



ARTICLE 13
OTHER STOCK-BASED AWARDS
     13.1. GRANT OF OTHER STOCK-BASED AWARDS. Subject to the requirements of
Section 5.5, the Committee is authorized, subject to limitations under
applicable law, to grant to Participants such other Awards that are payable in,
valued in whole or in part by reference to, or otherwise based on or related to
shares of Stock, as deemed by the Committee to be consistent with the purposes
of the Plan, including without limitation shares of Stock awarded purely as a
“bonus” and not subject to any restrictions or conditions, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
shares of Stock, and Awards valued by reference to book value of shares of Stock
or the value of securities of or the performance of specified Parents or
Subsidiaries. Such Awards may include grants of restricted units in Campus Crest
Communities Operating Partnership, LP, which grants shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
restricted units or the right to receive dividends, if any, on the restricted
units) and which shall be convertible into shares of common stock of the Company
upon the lapse of any such restrictions. The Committee shall determine the terms
and conditions of such Awards. An Award made pursuant to this Article 13 may or
may not be designated as a Qualified Performance-Based Award, as determined by
the Committee.
ARTICLE 14
CODE SECTION 409A PROVISIONS
     14.1. DEFERRED COMPENSATION. Notwithstanding anything in the Plan or in any
Award Agreement to the contrary, to the extent that any amount or benefit that
would constitute “deferred compensation” to a Participant would otherwise be
payable or distributable under the Plan or any Award Agreement solely by reason
of the occurrence of a Change in Control or on account of the Participant’s
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless (i) the circumstances giving rise to such Change in Control, Disability
or separation from service meet the description or definition of “change in
control event”, “disability” or “separation from service”, as the case may be,
in Section 409A of the Code and applicable proposed or final regulations, or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. Any payment or distribution made at or on account of
termination of employment to a Participant who is a Specified Employee may not
be made before the date which is six (6) months after the date of the Specified
Employee’s separation from service if the payment or distribution is not exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. This provision does not prohibit the vesting of
any Award or the vesting of any right to eventual payment or distribution of any
amount or benefit under the Plan or any Award Agreement.
          Notwithstanding any provision of the Plan to the contrary, no employee
of the Company or an affiliate shall be eligible under the Plan for any Award
subject to Code Section 409A that is a stock right (as such term is defined in
Section 1.409A-1(c)(1)(H) of the Treasury Regulations) if the employee is
eligible to receive a distribution of a stock right from a nonqualified deferred
compensation plan sponsored by the Company or an affiliate that was terminated
and liquidated pursuant to Section 1.409A-3(j)(4)(ix)(C) of the Treasury
Regulations until the date that is three years following the date that all
necessary action was taken to irrevocably terminate and liquidate such plan.

13



--------------------------------------------------------------------------------



 



     14.2. SAFE HARBOR EXTENSION PERIOD. Notwithstanding anything in the Plan or
in any Award Agreement to the contrary, to the extent necessary to avoid the
application of Section 409A of the Code to a Participant, (i) the Committee may
not amend an outstanding Option, SAR or similar Award to extend the time to
exercise such Award beyond the later of the fifteenth (15th) day of the third
month following the date at which, or December 31 of the calendar year in which,
the Award would otherwise have expired if the Award had not been extended, based
on the terms of the Award at the original Grant Date (the “Safe Harbor Extension
Period”), and (ii) any purported extension of the exercise period of an
outstanding Award beyond the Safe Harbor Extension Period shall be deemed to be
an amendment to the last day of the Safe Harbor Extension Period and no later.
     14.3. DEFERRED COMPENSATION UNDER OTHER PLANS. In the event an Award is
made as a result of a deferral of compensation under another plan or
arrangement, the Award shall not be treated as deferred compensation with
respect to this Plan; provided that, if such Award is deemed to be deferred
compensation under this Plan, the Award shall be paid at the time and in the
form specified in the other, relevant plan or arrangement. If the Award is paid
at a time or in a form, or both at a time and in a form, specified in a deferral
election, the deferral election shall specify the time and form of the delayed
distribution. Such election must be made at least twelve (12) months prior to
the date the Participant would have a binding right to payment of the Award;
provided that a deferral election of an Award subject to Performance Objectives
may be made no later than the date that is six (6) months before the end of a
twelvemonth performance period but before the Award has become both
substantially certain to be paid and readily ascertainable. An election which
changes the time or form of payment shall not take effect until five (5) years
after the date the Participant would otherwise be entitled to payment (including
the first payment of an installment or periodic payment) or otherwise have a
binding right to the Award.
ARTICLE 15
PROVISIONS APPLICABLE TO AWARDS
     15.1. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or a Stock Appreciation Right granted in tandem with an Option exceed a
period of ten years from its Grant Date.
     15.2. LIMITS ON TRANSFER.
     (a) Except as provided in Section 15.2(b) below, during a Participant’s
lifetime, his or her Awards shall be exercisable only by the Participant. No
Awards may be sold, pledged, assigned, or transferred in any manner other than
by will or the laws of descent and distribution; no Awards shall be subject, in
whole or in part, to attachment, execution or levy of any kind; and any
purported transfer in violation hereof shall be null and void. A Participant may
designate a beneficiary in accordance with procedures established by the
Committee pursuant to Section 15.3 below.
     (b) The Committee may, in its discretion, determine that notwithstanding
Section 15.2(a), any or all Awards shall be transferable to and exercisable by
such transferees, and subject to such terms and conditions, as the Committee may
deem appropriate; provided, however, no Award may be transferred for value (as
defined in the General Instructions to Form S-8).
     (c) Notwithstanding Sections 15.2(a) and (b), an Award may be transferred
pursuant to a domestic relations order that would satisfy Section 414(p)(1)(A)
of the Code if such



14



--------------------------------------------------------------------------------



 



Section applied to an Award under the Plan, but only if the tax consequences
flowing from the assignment or transfer are specified in said order, the order
is accompanied by signed agreement by both or all parties to the domestic
relations order, and, if requested by the Committee, an opinion is provided by
qualified counsel for the Participant that the order is enforceable by or
against the Plan under applicable law, and said opinion further specifies the
tax consequences flowing from the order and the appropriate tax reporting
procedures for the Plan.
     15.3. BENEFICIARIES. Notwithstanding Section 15.2, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.
     15.4. STOCK CERTIFICATES. All Stock issued under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate to reference restrictions applicable to the Stock.
     15.5. ACCELERATION FOLLOWING A CHANGE IN CONTROL. Except as otherwise
provided in the Award Agreement, upon termination of a Participant’s employment
by the Company without Cause, as such term is defined in Section 15.9 hereof,
within twenty-four (24) months following the occurrence of a Change in Control,
all outstanding Options, Stock Appreciation Rights, and other Awards in the
nature of rights that may be exercised automatically shall become fully
exercisable and all restrictions on all outstanding Awards automatically shall
lapse. With respect to Performance Objectives applicable to any Award for which
the performance period is not complete, the Committee shall have the
discretionary authority to determine whether, and if so, the extent to which,
(1) the performance period or the Performance Objectives shall be deemed to be
satisfied or waived following a Change in Control, and (2) the Performance
Objectives shall be modified, adjusted or changed on account of the Change in
Control.
     15.6. ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 15.5 above, and subject to the restrictions on
Qualified Performance-Based Awards, the Committee may in its sole discretion at
any time determine that all or a portion of a Participant’s Options, Stock
Appreciation Rights, and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable, and that all or a part of
the restrictions on all or a portion of the outstanding Awards shall lapse, and
that any Performance Objectives with respect to any Awards held by that
Participant shall be deemed to be wholly or partially satisfied, in each case,
as of such date as the Committee may, in its sole discretion, declare. The
Committee may discriminate among Participants and among Awards granted to a
Participant in exercising its discretion pursuant to this Section 15.6. The
Committee’s discretion to act under this Section 15.6 shall not be limited to
individual circumstances, but shall include the occurrence of any corporate
circumstance, transaction or other event which is not a Change in Control but
which the Board deems to be, or to be reasonably likely to lead to, an effective
change

15



--------------------------------------------------------------------------------



 



in control of the Company of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of the 1934 Act, and in each case, as of
such date as the Committee may, in its sole discretion, declare, which may be on
or before the consummation of such transaction or event.
     15.7. EFFECT OF ACCELERATION. If an Award is accelerated under Section 15.5
or 15.6, the Committee may, in its sole discretion, provide (i) that the Award
will expire after a designated period of time after such acceleration to the
extent not then exercised, (ii) that the Award will be settled in cash rather
than Stock, (iii) that the Award will be assumed by another party to the
transaction giving rise to the acceleration or otherwise be equitably converted
in connection with such transaction, (iv) that the Award may be settled by
payment in cash or cash equivalents equal to the excess of the Fair Market Value
of the underlying stock, as of a specified date associated with the transaction,
over the exercise price of the Award, or (v) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.
     15.8. LAPSE OR FORFEITURE AT OR FOLLOWING TERMINATION OF EMPLOYMENT.
     (a) Except as otherwise provided in an Award Agreement, any Award,
including, without limitation, Awards that are unvested, vested and unexercised,
or subject or not subject to restrictions, shall automatically and immediately
lapse and be forfeited if the Participant’s employment is terminated by the
Company for Cause. As used herein, “Cause” means termination of the
Participant’s employment by the Company or a Subsidiary due to a material
violation of (i) the Company’s code of business conduct and ethics, (ii) the
Participant’s fiduciary duties to the Company, or (iii) any law, provided such
violation has harmed the Company.
     (b) In the case of an Option or Stock Appreciation Right, the following
shall determine the date such Option or Stock Appreciation Right shall lapse on
account of termination of employment, provided that in no case shall an Option
or Stock Appreciation Right extend beyond the original expiration date specified
in the grant thereof:
          (i) An Option or Stock Appreciation Right that is not vested on the
date a Participant’s employment terminates shall lapse and no further vesting
shall occur following termination of employment.
          (ii) If the Participant’s employment is terminated for reasons other
than (I) by reason of Disability or death or retirement at normal retirement age
of 65, or (II) by the Company for Cause, for that Participant and with respect
to any Option or Stock Appreciation Right that is vested and fully exercisable
on the date of termination of employment, the period for exercising that Option
or Stock Appreciation Right shall end ninety (90) days after the date of the
Participant’s termination of employment and any unexercised Option or Stock
Appreciation Right shall lapse at the end of such ninety-day period.
          (iii) If the Participant’s employment terminates by reason of
Disability, for that Participant and with respect to any Option or Stock
Appreciation Right that is vested and fully exercisable on the date of
termination of employment, the period for exercising that Option or Stock
Appreciation Right shall end one year after the date of the Participant’s
termination of employment and any unexercised Option or Stock Appreciation Right
shall lapse at the end of such one-year period.

16



--------------------------------------------------------------------------------



 



          (iv) If the Participant’s employment terminates by reason of death, or
if the Participant dies during the applicable ninety-day or one-year periods
described in, respectively, paragraphs (ii) and (iii) above, for that
Participant and with respect to any Option or Stock Appreciation Right that is
vested and fully exercisable on the date of termination of employment, the
period for exercising such Option or Stock Appreciation Right shall end one year
after the date of the Participant’s death and any unexercised Option or Stock
Appreciation Right shall lapse at the end of such one-year period. Upon the
Participant’s death, the Option or Stock Appreciation Right may be exercised by
the Participant’s beneficiary.
          (v) If the Participant’s employment is terminated by reason of
retirement at normal retirement age of 65, then, unless the Committee in its
discretion determines otherwise, for that Participant and with respect to any
Option or Stock Appreciation Right that is vested and fully exercisable on the
date of termination of employment, the period for exercising that Option or
Stock Appreciation Right shall be the original term and any unexercised Option
or Stock Appreciation Right shall lapse at the end of the original term.
     (c) In the case of any Restricted Stock as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, any
Performance Shares or Performance Units that have not been fully earned, or any
Stock that is subject to any transfer restriction hereunder:
          (i) If the Participant’s employment is terminated by reason of death
or Disability, then the restrictions will lapse, and the unearned or unvested
portion of the Award will become immediately vested, earned and nonforfeitable.
          (ii) If the Participant’s employment is terminated by reason of
retirement at normal retirement age of 65, then the restrictions will lapse, or
the Award will be deemed earned, as the case may be, with respect to that
portion of the Award according to the following formula: The portion that
becomes vested, earned and nonforfeitable shall equal the number of shares of
Restricted Stock granted as of the Grant Date times the ratio of (i) the number
of full months that have elapsed from the Grant Date to the date of the
Participant’s retirement, to (ii) the number of full months contained in the
original term of the Award, unless the Committee in its discretion determines
otherwise.
          (iii) If the Participant’s employment is terminated for any reason
other than by reason of death, Disability, or retirement at normal retirement
age of 65 then the restricted or unearned portion of the Award shall
automatically and immediately be cancelled and forfeited, unless the Committee
in its discretion determines otherwise.
     (d) Whether military, government or other service or other leave of absence
shall constitute a termination of employment shall be determined in each case by
the Committee at its discretion, and any determination by the Committee shall be
final and conclusive; provided that a Participant’s employment shall be deemed
to be terminated upon the first date following the passage of six months of
leave unless the Participant has a statutory or contractual right to
reemployment. A termination of employment shall not occur in a circumstance in
which a Participant transfers from the Company to one of its Parents or
Subsidiaries, transfers from a Parent or Subsidiary to the Company, transfers
from one Parent or Subsidiary to another Parent

17



--------------------------------------------------------------------------------



 



or Subsidiary or, in the discretion of the Committee as specified at or prior to
such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from or by the Company. The Committee may in its sole
discretion take any further action that it deems to be equitable under the
circumstances or in the best interests of the Company, including, without
limitation, waiving or modifying any limitation or requirement with respect to
any Award under this Plan. A Participant shall not be considered retired if and
so long as he or she continues to serve as a director of the Company or a
Subsidiary of the Company. The period of any leave of absence shall not be
credited for vesting purposes unless otherwise determined by the Committee.
     (e) Without limiting the Committee’s discretion to cancel any Award at any
time, the Committee shall have full power and authority to cancel an Award if
the Participant, while employed by the Company or a Subsidiary or within a
period which begins on the date of termination of employment and ends on the
date which is one year later, engages in any activity which is in direct
competition with the Company or solicits other employees or customers of the
Company or its Subsidiaries in a competitive business venture. Whether a
Participant has engaged in such conduct shall be determined by the Committee in
its sole discretion, taking into account any determination by the Company that
the Participant has acted in violation of a non-compete or non-solicitation
agreement with or obligation to the Company or a Subsidiary.
     15.9. PERFORMANCE OBJECTIVES. The Committee may determine that any Award
granted pursuant to this Plan to a Participant (including, but not limited to,
Participants who are Covered Employees) shall be determined solely on the basis
of Performance Objectives. If an Award is made on the basis of Performance
Objectives, the Committee shall establish objectives prior to the beginning of
the period for which such Performance Objectives relate (or such later date as
may be permitted under Code Section 162(m) or the regulations thereunder) and
the Committee may for any reason reduce (but not increase) any Award,
notwithstanding the achievement of a specified objective. Any payment of an
Award granted with Performance Objectives, including any Qualified
Performance-Based Award, shall be conditioned on the determination of the
Committee in each case that the Performance Objectives and any other material
conditions have been satisfied. The Committee’s determination shall be certified
in the Committee’s minutes, and shall be based on receipt of a written
certification of the Company’s Human Resource Department that the Performance
Objectives and any other material conditions have been satisfied.
          Except in the case of Disability or death of the Participant, or upon
the occurrence of a Change in Control, no Qualified Performance-Based Award held
by a Covered Employee or by an employee who in the reasonable judgment of the
Committee may be a Covered Employee on the date of payment, may be amended, nor
may the Committee exercise any discretionary authority it may otherwise have
under the Plan with respect to a Qualified Performance-Based Award under the
Plan, in any manner to waive the achievement of the applicable Performance
Objective or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.
Performance periods established by the Committee for a Qualified
Performance-Based Award may be as short as three months and may be any longer
period. In the case of Disability or death of the Participant, the Committee may
provide, either in connection with the grant thereof or by amendment thereafter,
that achievement of an applicable Performance Objective will be waived.
          If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the specified

18



--------------------------------------------------------------------------------



 



Performance Objectives are no longer appropriate and may (i) modify, adjust,
change or eliminate the Performance Objectives or the applicable performance
period as it deems appropriate to make such criteria and period comparable to
the initial Performance Objectives and period, or (ii) make a cash payment to
the Participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to an Award that is intended to be a
Qualified Performance-Based Award if the recipient of such Award (a) was a
Covered Employee on the date of the modification, adjustment, change or
elimination of the Performance Criteria or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Award is expected to be paid.
     15.10. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or a Subsidiary as a result of a
merger or consolidation of the former employing entity with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the former employing entity. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.
ARTICLE 16
CHANGES IN CAPITAL STRUCTURE
     16.1. GENERAL. In the event a stock dividend, stock-split or a combination
or consolidation of the outstanding stock of the Company into a lesser number of
shares, is declared upon the Stock, the authorization limits under Sections 5.1
and 5.5 shall be increased or decreased proportionately, and the shares of Stock
then subject to each Award shall be increased or decreased proportionately
without any change in the aggregate purchase price therefore. In the event the
Stock shall be changed into or exchanged for a different number or class of
shares of stock or securities of the Company or of another corporation, whether
through reorganization, recapitalization, reclassification, share exchange,
spin-off, stock split-up, combination or exchange of shares, merger or
consolidation, the authorization limits under Sections 5.1 and 5.5 shall be
adjusted proportionately, and there shall be substituted for each such share of
Stock then subject to each Award the number and class of shares into which each
outstanding share of Stock shall be so exchanged, all without any change in the
aggregate purchase price for the shares then subject to each Award.
          In addition, upon the occurrence or in anticipation of such an event,
the Committee may, in its sole discretion, provide (i) that Awards will be
settled in cash rather than Stock, (ii) that Awards will be assumed by another
party to a transaction or otherwise be equitably converted or substituted in
connection with such transaction, (iii) that outstanding Awards may be settled
by payment in cash or cash equivalents equal to the excess of the Fair Market
Value of the underlying Stock, as of a specified date associated with the
transaction, over the exercise price of the Award, (iv) that performance targets
and performance periods for Awards will be modified consistent with Code Section
162(m) where applicable, or (v) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.
ARTICLE 17
AMENDMENT, MODIFICATION AND TERMINATION
     17.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without

19



--------------------------------------------------------------------------------



 



stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the benefits accruing to Participants, (ii) materially increase the
number of shares of Stock available under the Plan, (iii) expand the types of
awards under the Plan, (iv) materially expand the class of employees eligible to
participate in the Plan, (v) materially extend the term of the Plan, or (vi)
otherwise constitute a material change requiring stockholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of an applicable exchange, then such amendment shall be subject to
stockholder approval; and provided, further, that the Board or Committee may
condition any amendment or modification on the approval of stockholders of the
Company if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies or regulations, or to comply with
the listing or other requirement of an applicable exchange. Neither the Board
nor the Committee may reprice outstanding Options without stockholder approval.
     17.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however, that, subject to the terms of the
applicable Award Agreement, such amendment, modification or termination shall
not, without the Participant’s consent, reduce or diminish the value of such
Award determined as if the Award had been exercised, vested, cashed in or
otherwise settled on the date of such amendment or termination. No termination,
amendment, or modification of the Plan shall adversely affect any Award
previously granted under the Plan, without the written consent of the
Participant.
ARTICLE 18
GENERAL PROVISIONS
     18.1. NO RIGHTS TO AWARDS. No eligible individual shall have any claim to
be granted any Award under the Plan, and neither the Company nor the Committee
is obligated to treat eligible individuals uniformly, and determinations made
under the Plan may be made by the Committee selectively among eligible
individuals who receive, or are eligible to receive, Awards.
     18.2. NO STOCKHOLDER RIGHTS. No Award gives the Participant any of the
rights of a stockholder of the Company unless and until shares of Stock are in
fact issued to such person in connection with such Award.
     18.3. WITHHOLDING. The Company or any Parent or Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of the Plan. With respect
to withholding required upon any taxable event under the Plan, the Committee
may, at the time the Award is granted or thereafter, require or permit that any
such withholding requirement be satisfied, in whole or in part, by withholding
shares of Stock having a Fair Market Value on the date of withholding equal to
the amount required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes. Additionally, if the Committee so
determines, the Participant may deliver to the Company unrestricted shares which
have been held by the Participant for at least six (6) months, or any other
shorter or longer period as necessary to avoid the recognition of an expense
under generally accepted accounting principles, to satisfy any additional tax
obligations owed by the Participant. The Company shall have the authority to
require a Participant to remit cash to the Company in lieu of the surrender of
shares of Stock for taxes if the surrender of shares for such purpose would
result in the Company’s recognition of expense under generally accepted
accounting principles.

20



--------------------------------------------------------------------------------



 



     18.3. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Parent or Subsidiary to terminate any Participant’s employment or status as
an officer or director at any time, nor confer upon any Participant any right to
continue as an employee, officer or director of the Company or any Parent or
Subsidiary, whether for the duration of the Participant’s Award or otherwise.
     18.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Parent or Subsidiary. This
Plan is not intended to be subject to ERISA.
     18.5. INDEMNIFICATION. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which such member may be a party or in
which he may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by such member in
satisfaction of judgment in such action, suit, or proceeding against him
provided he gives the Company an opportunity, at its own expense, to handle and
defend the same before he undertakes to handle and defend it on his own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
     18.6. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Parent or Subsidiary unless provided otherwise in such other plan.
     18.8. EXPENSES. The expenses of administering the Plan shall be borne by
the Company and its Parents or Subsidiaries.
     18.9. FRACTIONAL SHARES. No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down.
     18.10. GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to
make payment of Awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company shall be under no obligation to register under the
1933 Act, or any state securities act, any of the shares of Stock paid under the
Plan. The shares paid under the Plan may in certain circumstances be exempt from
registration under the 1933 Act, and the Company may restrict the transfer of
such shares in such manner as it deems advisable to ensure the availability of
any such exemption. Payment of an Award hereunder may be delayed in the sole
discretion of the Committee if the Committee reasonably anticipates that payment
of the Award would violate Federal securities law or other applicable law;
provided that payment shall be made at the earliest date that the Committee
reasonably anticipates that making the payment will not cause such violation.

21



--------------------------------------------------------------------------------



 



     18.11. GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Agreements shall be construed in accordance with and governed by
the laws of the State of Delaware.
     18.12. ADDITIONAL PROVISIONS. Each Award Agreement may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of this Plan.
     18.13. FOREIGN PARTICIPANTS. In order to facilitate the making of any grant
or combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by or perform services for the Company or any Subsidiary outside of the
United States of America, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose, provided that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.
     18.14. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume Awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer shares of Stock to a Subsidiary or a Parent, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary or Parent will transfer such shares of Stock
to a Participant in accordance with the terms of an Award granted to such
Participant and specified by the Committee pursuant to the provisions of the
Plan.

22